DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Response to Amendment
Claims 1, 3-5, and 10-15 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Final Office Action mailed 05/18/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626, hereby referred as Mow) in view of Szini et al. (US 2014/0192845, hereby referred as Szini), Dorsey et al. (US 2009/0295648, hereby referred as Dorsey), and Oshima (WO 2013145746).
Regarding claim 1, Mow teaches the following: 
an electronic device comprising: 
a housing (element 12, figures 1 and 3-4) including a cover glass (element 14, figure 1) formed in a substantial quadrangle, a rear plate (element 12R, figure 3) having a shape corresponding to the cover glass and facing away from the cover glass, and a side member (element 12E, figure 3) surrounding a space between the cover glass and the rear plate; 
a first antenna array (element 40 in the top left, figure 4, “Antennas 40 … and/or may include antenna arrays (e.g., phased antenna arrays)”, paragraph [0045]) positioned adjacent to a first corner of the side member within the housing and for transmitting/receiving a first radio frequency (RF) signal corresponding to first data; 
a second antenna array (element 40 in the bottom right, figure 4, “Antennas 40 … and/or may include antenna arrays (e.g., phased antenna arrays)”, paragraph [0045]) positioned adjacent to a second corner of the side member within the housing and for transmitting/receiving a second RF signal, wherein the first corner and the second corner are in diagonal relationship (as shown in figure 4); 
a third antenna array (element 40 in the top right, figure 4, “Antennas 40 … and/or may include antenna arrays (e.g., phased antenna arrays)”, paragraph [0045]) positioned adjacent to a third corner of the side member within the housing and for transmitting/receiving a third RF signal corresponding to second data; 
a fourth antenna array (element 40 in the bottom left, figure 4, “Antennas 40 … and/or may include antenna arrays (e.g., phased antenna arrays)”, paragraph [0045]) positioned adjacent to a fourth corner of the side member within the housing and for transmitting/receiving a fourth RF signal, wherein the third corner and the fourth corner are in diagonal relationship (as shown in figure 4); and 
a communication module (element 46, figure 4) positioned within the housing and electrically connected with the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array (as shown in figure 5), 
wherein the communication module is configured to: control at least one of the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that at least one beam for transmitting/receiving at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal is formed (“Transceiver circuitry 46”, figure 4).
Mow does not teach the second antenna array is configured to transmit/receive a second RF signal corresponding to the first data; the fourth antenna array is configured to transmit/receive a fourth RF signal corresponding to the second data; the second data different from the first data; at least one grip sensor for detecting whether a grip of a user is made; and a posture detection sensor; select one of the first antenna array and the second antenna array and one of the third antenna array and the fourth antenna array, based on a detection result of the at least one grip sensor regarded with areas gripped by the user or a detection result of the posture detection sensor regarded with areas closer to a ground; and perform multi input multi output (MIMO) by using the selected one of the first antenna array and the second antenna array, and the selected one of the third antenna array and the fourth antenna array.
However Mow does teach that two antennas can transmit/receive the same signal, and that the different antennas may be switched on/off to control which one is actively transmitting/receiving (as shown in figure 5, and its accompanying description). Mow also does suggest the teachings of further comprising a posture detection sensor and a grip sensor (“Sensor data such as proximity sensor data, real-time antenna impedance measurements, signal quality measurements such as received signal strength information, and other data may be used in determining when an antenna (or set of antennas) is being adversely affected due to …. blockage by a user's hand or other external object, or other environmental factors”, paragraph [0026]). Mow also discusses selecting an antenna array which transmits/receives using the sensors (paragraph [0041]). Mow also discusses performing multi input multi output (MIMO) (paragraph [0029]).
Oshima suggests the teachings of a posture detection sensor (element 370, figure 6), wherein the communication module selects an antenna which transmits/receives at least one of the first data and the second data, based on a posture detection result of the posture detection sensor (page 5, lines 170-189).
Dorsey suggests the teachings of at least one grip sensor for detecting whether a grip of a user is made, wherein the communication module selects an antenna array which transmits/receives at least one of the first data and the second data, based on the detection result of the at least one grip sensor (paragraphs [0033] and [0062]).
Szini suggests the teachings of a first antenna (element 202, figure 3) positioned adjacent to a first corner of the side member within the housing and for transmitting/receiving a first radio frequency (RF) signal corresponding to first data (data from transceiver 222, figure 3); 
a second antenna (element 204, figure 3) positioned adjacent to a second corner of the side member within the housing and for transmitting/receiving a second RF signal, wherein the first corner and the second corner are in diagonal relationship (as shown in figure 3); 
a third antenna (element 206, figure 3) positioned adjacent to a third corner of the side member within the housing and for transmitting/receiving a third RF signal corresponding to second data different from the first data (element 208 is connected to a different transceiver 224, figure 3); 
a fourth antenna (element 208, figure 3) positioned adjacent to a fourth corner of the side member within the housing and for transmitting/receiving a fourth RF signal, wherein the third corner and the fourth corner are in diagonal relationship (as shown in figure 3); and 
a communication module (the circuitry connected to the antennas, figure 3) positioned within the housing and electrically connected with the first antenna, the second antenna, the third antenna, and the fourth antenna (as shown in figure 3), 
wherein the communication module is configured to: control at least one of the first antenna, the second antenna, the third antenna, and the fourth antenna such that at least one beam for transmitting/receiving at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal is formed (“Transceiver circuitry 46”, figure 4);
and perform multi input multi output (MIMO) by using at least one of the first antenna and the second antenna, and at least one of the third antenna and the fourth antenna (paragraphs [0015] and [0025]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the communication module of Mow to include at least one grip sensor for detecting whether a grip of a user is made and a posture detection sensor so that the communication module selects one of the first antenna array and the second antenna array and one of the third antenna array and the fourth antenna array, based on a detection result of the at least one grip sensor regarded with areas gripped by the user or a detection result of the posture detection sensor regarded with areas closer to a ground as suggested by the teachings of Dorsey and Oshima, respectively, and as suggested by the teachings of Mow in order to adjust which antenna arrays are active so that the electronic device would be provided with a reliable transmission/reception means. 
It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the second antenna array of Mow as modified to be configured to transmit/receive a second RF signal corresponding to the first data, and for the fourth antenna array to be configured to transmit/receive a fourth RF signal corresponding to the second data, the second data different from the first data, and to perform multi input multi output (MIMO) by using the selected one of the first antenna array and the second antenna array, and the selected one of the third antenna array and the fourth antenna array as suggested by the teachings of Mow, Szini, Dorsey, and Oshima in order to provide antenna diversity which can be used to choose the antenna array with the best transmission/reception characteristics at the time for the first data and the second data signals to improve the performance of the electronic device. 

Regarding claim 3, the combination of Mow, Szini, Dorsey, and Oshima as referred in claim 1 teaches the following:
wherein each of the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array includes a plurality of antenna elements (Mow, “Antennas 40 … and/or may include antenna arrays (e.g., phased antenna arrays)”, paragraph [0045]), and wherein, to form the at least one beam, the communication module changes a phase of at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal, which the antenna elements transmit/receive (Mow, “e.g., phased antenna arrays”, paragraph [0045]).

Regarding claim 10, the combination of Mow, Szini, Dorsey, and Oshima as referred in claim 8 teaches the following:
wherein the posture detection sensor includes a gyro sensor, an acceleration sensor, or a geomagnetic sensor (Mow, paragraph [0026] and [0041])(Oshima, page 5, lines 170-189).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626, hereby referred as Mow) in view of Szini et al. (US 2014/0192845, hereby referred as Szini), Dorsey et al. (US 2009/0295648, hereby referred as Dorsey), and Oshima (WO 2013145746), and further in view of Lopez (US 4,670,756).
Regarding claim 4, Mow as modified in claim 3 teaches the electronic device without explicitly teaching the following:
wherein the communication module changes a phase of at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal in proportion to a gap between the antenna elements.
However Mow does suggest the teachings of changing the phase of at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal (paragraphs [0009], [0037], [0041], and [0043]).
Lopez suggests the teachings of wherein the communication module changes a phase of at least one RF signal in proportion to a gap between the antenna elements (“As is well known, the requisite phase shift is proportional to the spacing between two radiating elements, to the frequency, and to the sine of the angle between the beam and a normal to the array.”, column 2, lines 15-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have changed a phase of at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal of Mow as modified in proportion to a gap between the antenna elements as suggested by the teachings of Lopez as having the phase shift of a phased array being in proportion to a gap between the antenna elements is well-known in the art and used to direct a beam in a specific direction (column 2, lines 15-21)

Regarding claim 5, Mow as modified in claim 3 teaches the electronic device without explicitly teaching the following:
wherein the communication module changes a phase of at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal in proportion to a sine value of a direction angle of a main lobe of the beam.
However Mow does suggest the teachings of changing the phase of at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal (paragraphs [0009], [0037], [0041], and [0043]).
Lopez suggests the teachings of wherein the communication module changes a phase of at least one RF signal in proportion to a sine value of a direction angle of a main lobe of the beam (“As is well known, the requisite phase shift is proportional to the spacing between two radiating elements, to the frequency, and to the sine of the angle between the beam and a normal to the array”, column 2, lines 15-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have changed a phase of at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal of Mow as modified in proportion to a sine value of a direction angle of a main lobe of the beam as suggested by the teachings of Lopez as having the phase shift of a phased array being in proportion to a sine value of a direction angle of a main lobe of the beam is well-known in the art and used to direct a beam in a specific direction (column 2, lines 15-21)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626, hereby referred as Mow) in view of Szini et al. (US 2014/0192845, hereby referred as Szini), Dorsey et al. (US 2009/0295648, hereby referred as Dorsey), and Oshima (WO 2013145746), and further in view of Schlub et al. (US 2011/0250928, hereby referred as Schlub).
Regarding claim 11, Mow as modified in claim 1 teaches the following:
wherein the electronic device is configured to transmit/receive a plurality of RF signals of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal (Mow, paragraphs [0044]-[0047]).
Mow does not explicitly teach wherein the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that a plurality of beams for transmitting/receiving the plurality of RF signals are formed in the same direction.
However Mow does teach that the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that there is beam steering (paragraph [0037], [0041], and [0043]).
Schlub suggest the teachings of wherein the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that a plurality of beams for transmitting/receiving the plurality of RF signals are formed in the same direction (figure 8, paragraphs [0078]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the communication module of Mow as modified to control the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that a plurality of beams for transmitting/receiving the plurality of RF signals are formed in the same direction as suggested by the teachings of Mow and Schlub in order to orient the beams towards a certain desired direction to improve the performance of the electronic device, such as when the antenna arrays are communicating with an external device positioned in a certain direction. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626, hereby referred as Mow) in view of Szini et al. (US 2014/0192845, hereby referred as Szini), Dorsey et al. (US 2009/0295648, hereby referred as Dorsey), and Oshima (WO 2013145746), and further in view of Kenington (US 2021/0265741).
Regarding claim 12, Mow as modified as referred in claim 1 teaches the electronic device without explicitly teaching the following:
wherein the electronic device transmits/receives at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal in a time division duplex (TDD) manner.
However TDD is a well-known technique used when using antennas that both transmit and receive. 
Kenington suggests the teachings of wherein the electronic device transmits/receives at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal in a time division duplex (TDD) manner (paragraph [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Mow as modified to transmit/receive at least one RF signal of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal in a time division duplex (TDD) manner as suggested by the teachings of Kenington since TDD is a well-known technique used when using antennas that both transmit and receive in order to separate the transmitted signals from the received signals to reduce any potential interference between them.

Regarding claim 13, the combination of Mow, Szini, Dorsey, Oshima, and Kenington as referred in claim 12 teaches the following:
wherein the electronic device is configured to receive a plurality of RF signals of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal (Mow, paragraphs [0044]-[0047]), and wherein the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that a plurality of beams for receiving the plurality of RF signals are formed in different directions (Mow, all the antennas are placed in different areas on the electronic device, the antennas can further be steered, paragraphs [0009], [0037], [0041], and [0043]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626, hereby referred as Mow) in view of Szini et al. (US 2014/0192845, hereby referred as Szini), Dorsey et al. (US 2009/0295648, hereby referred as Dorsey), Oshima (WO 2013145746), and Kenington (US 2021/0265741), and further in view of Jiang et al. (US 2018/0323834, hereby referred as Jiang).
Regarding claim 14, Mow as modified in claim 12 teaches the electronic device without explicitly teaching the following:
wherein the electronic device is configured to transmit a plurality of RF signals of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal, wherein, in the case where an electric field situation is not lower than a specified reference, the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that a plurality of beams for transmitting the plurality of RF signals are formed in different directions, and wherein, in the case where the electric field situation is lower than the specified reference, the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that the plurality of beams for transmitting the plurality of RF signals are formed in the same direction.
However Mow does suggest that antenna arrays are steerable phased arrays which can be controlled towards certain directions (paragraphs [0009], [0037], [0041], and [0043]).
Jiang suggests the teachings of wherein the electronic device is configured to transmit a plurality of RF signals of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal, wherein, in the case where an electric field situation is not lower than a specified reference, the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that a plurality of beams for transmitting the plurality of RF signals are formed in different directions, and wherein, in the case where the electric field situation is lower than the specified reference, the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that the plurality of beams for transmitting the plurality of RF signals are formed in the same direction (figures 7-10, and their accompanying description).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Mow as modified to be configured to transmit a plurality of RF signals of the first RF signal, the second RF signal, the third RF signal, and the fourth RF signal, wherein, in the case where an electric field situation is not lower than a specified reference, the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that a plurality of beams for transmitting the plurality of RF signals are formed in different directions, and wherein, in the case where the electric field situation is lower than the specified reference, the communication module controls the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array such that the plurality of beams for transmitting the plurality of RF signals are formed in the same direction as suggested by the teachings of Mow and Jiang in order to improve the performance of the electronic device since if a reference value is not met by a certain array, then that certain array would need help receiving the signal by using a beam from another array which may provide a better transmission performance (Jiang, paragraphs [0059] and [0063], figures 7-10).

Regarding claim 15, the combination of Mow, Szini, Dorsey, Oshima, Kenington, and Jiang as referred in claim 14 teaches the following:
wherein the electric field situation is determined based on at least one of a reference signals received power (RSRP), a reference signal received quality (RSRQ), a received signal strength index (RSSI), and a signal noise ratio (SNR) (Jiang, paragraph [0059], as explained in claim 14).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szini et al. (US 2014/0192845) could be used in combination with Ouyang et al. (US 2016/0308563) or Dorsey et al. (US 2009/0295648) instead of Mow to also teach independent claim.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845